Celebrezze, C. J.,
concurring. I write this concurring *86opinion to explain my reasons for affirming the Court of Appeals’ judgment reversing the board’s decision to include an amount accounting for indirect factory overhead costs in appellee’s inventory valuation. I agree with the majority’s analysis and result regarding the valuation of appellee’s machinery and equipment.2
R. C. 5711.16 requires that inventory be listed at “average value.”
This court has consistently held that the best evidence of true value is the market price of an item. For example in the syllabus of Grabler Mfg. Co. v. Kosydar (1975), 43 Ohio St. 2d 75, this court stated:
“For personal property tax purposes, the best method of determining value is the actual sale of such property on the open market and at arms length, between one who is willing to sell, but not compelled to do so, and one who is willing to buy, but not compelled to do so.”
However, it is not always possible to determine the market value of an item. As a consequence the General Assembly enacted R. C. 5711.18 which states in part:
“ * * *In the case of personal property used in business, the book value thereof less book depreciation at such time shall be listed, and such depreciated book value shall be taken as the true value of such property, unless the assessor finds that such depreciated book value is greater or less than the then true value of such property in money. * * *”
The goal of assessment is to estimate market value as closely as possible. This objective was recognized in Youngstown Sheet & Tube Co. v. Kosydar (1975), 44 Ohio St. 2d 96. In that case we held that generally accepted accounting principles could be used as evidence of value but stated, at *87page 100, that “[b]ook value, as determined by a particular accounting method, will be taken as prima facie evidence of ‘true value’ only when the tax assessor has failed to find that book value is greater or less than the then true value.”
R. C. 5711.21 states in part:
“In assessing taxable property the assessor shall be governed by the rules of assessment prescribed by sections 5711.01 to 5711.36, inclusive, of the Revised Code. Wherever any taxable property is required to be assessed at its true value in money or at any percentage thereof, the assessor shall be guided by the statements contained in the taxpayer’s return and such other rules and evidence as will enable the assessor to arrive at such true value.”
Pursuant to this section and R. C. 5711.18, the Tax Commissioner and the Board of Tax Appeals, on review, can deviate from a taxpayer’s book value, even if that value is in accord with generally accepted accounting principles, if some credible evidence is presented indicating that the book value is greater or less than the then true value. However if no such evidence has been presented, then the book value must be used.
In the case at bar, appellee produced two experts who testified that inclusion of an amount accounting for indirect factory overhead costs did not reflect the true value of inventory in a cyclical and capital intensive industry such as the glass industry. No evidence to the contrary was offered. The Board of Tax Appeals then chose to include such an amount in valuing PPG’s inventory even though PPG’s book value, which was in accordance with generally accepted accounting principles, did not include such sums.
Because no evidence was offered to provide the board with a basis for deviating from appellee’s book value, the board was required to accept that value. The decision of the board to the contrary was unreasonable and the Court of Appeals was correct in reversing that decision. As a consequence I concur in the court’s affirmance of that judgment as well as in its affirmance of the court’s judgment regarding valuation of appellee’s equipment and machinery.
Locher, J., concurs in the foregoing concurring opinion.

 I would like to emphasize that pursuant to Alcoa v. Kosydar (1978), 54 Ohio St. 2d 477, there is a two-prong test that the board must apply to determine if the “302 Computation” is correct in a given case. First, the board must determine whether there exist special or unusual circumstances or conditions of use which require that the “302 Computation” not be used. If the board determines that such circumstances exist, the “302 Computation” is inappropriate. Even if such circumstances are found not to exist, the board must, second, determine if rigid application of the directive creates an unjust or unreasonable result. In the case at bar the board did not address this second issue and as a consequence the Court of Appeals was correct in remanding the cause.